UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

JEFFREY MICHAEL HOCHMUTH

                     Plaintiff,          1:18-cv-00045-MAT
                                         DECISION AND ORDER
                           -v-

NANCY A. BERRYHILL,
Acting Commissioner OF Social Security,

                  Defendant.
____________________________________

                                 INTRODUCTION

     Jeffrey   Michael      Hockmuth    (“Plaintiff”),   represented   by

counsel, brings this action under Title II of the Social Security

Act (“the Act”), seeking review of the final decision of the Acting

Commissioner of Social Security (“the Commissioner” or “Defendant”)

denying his application for Disability Insurance Benefits (“DIB”).

The Court has jurisdiction over the matter pursuant to 42 U.S.C.

§ 405(g). Presently before the Court are the parties’ competing

motions for judgment on the pleadings pursuant to Rule 12(c) of the

Federal Rules of Civil Procedure. For the reasons set forth below,

Plaintiff’s motion is denied, and Defendant’s motion is granted.



                           PROCEDURAL BACKGROUND

     On   February   10,    2014,   Plaintiff   protectively   filed   an

application for DIB, alleging disability as of December 6, 2013,

due to spinal stenosis, cervical stenosis, clinical depression,

fibromyalgia, plantar fasciitis, sleep apnea, high blood pressure,
chronic pain and chronic headaches, arthritis, and carpal tunnel

syndrome. Administrative Transcript (“T.”) 100-01. The claims were

initially denied on April 9, 2014. T. 117-19. At Plaintiff’s

request, a hearing was conducted on June 8, 2016, in Buffalo,

New York, by administrative law judge (“ALJ”) Sharon Seeley, with

Plaintiff appearing with his attorney. A vocational expert (“VE”)

also testified. T. 58-99. The ALJ issued an unfavorable decision on

September 29, 2016. T. 8-33. Plaintiff appealed the decision to the

Appeals Council (“AC”), which denied his request for review on

November    24,    2017,       making     the   ALJ’s    decision    the   final

determination of the Commissioner. T. 1-6. This action followed.

                               THE ALJ’S DECISION

     The    ALJ    applied       the     five-step      sequential   evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. § 404.1520(a). Initially, the ALJ determined that

Plaintiff met the insured status requirements of the Act through

December 31, 2019. T. 13.

     At step one of the sequential evaluation, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since

December 6, 2013, the alleged onset date. Id.

     At    step   two,   the    ALJ     determined   that   Plaintiff   had   the

following “severe” impairments: degenerative disc disease of the

cervical spine, status post fusion; degenerative disc disease of

the thoracic and lumbar spine; degenerative joint disease of the


                                         -2-
bilateral knees; osteoarthritis; fibromyalgia; plantar fasciitis;

obesity; obstructive sleep apnea; major depressive disorder; and

generalized   anxiety   disorder.   The   ALJ   also   determined   that

Plaintiff’s medically determinable impairments of hypertension and

hyperlipidemia did not cause significant work-related functional

limitations and thus were non-severe. Id.

     At step three, the ALJ found that Plaintiff’s impairments did

not singularly or in combination meet or medically equal the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. T. 14. The ALJ specifically considered

Listings 1.02 (Major dysfunction of a joint(s) (due to any cause)),

1.04 (Disorders of the spine); 12.04 (Affective disorders); and

12.06 (Anxiety-related disorders). The ALJ also considered the

effect of Plaintiff’s obesity, as required by Social Security

Ruling (“SSR”) 02-1p. Id.

     Before proceeding to step four, the ALJ found that Plaintiff

retained the residual functional capacity (“RFC”) to perform less

than the full range of sedentary work, as defined in 20 C.F.R.

§ 404.1567(a), with the following limitations: can lift, carry,

push and pull ten pounds occasionally and light items such as

folders or small tools occasionally; can sit six hours in an eight-

hour workday, alternating after thirty minutes to standing for five

minutes; can stand and/or walk two hours in an eight-hour workday,

alternating after thirty minutes to sitting for five minutes; can


                                -3-
occasionally balance or stoop; can never kneel, crouch, or crawl;

can occasionally climb ramps or stairs but can never climb ladders,

ropes or scaffolds; can occasionally reach overhead with the

bilateral upper extremities; can frequently handle, finger and

feel; can work in an environment with no exposure to hazards such

as unprotected heights or moving machinery and no more than a

moderate noise level such as that found in a department or grocery

store or in light traffic; can understand, remember and carry out

simple (1 or 2 step) instructions and tasks; can maintain attention

and concentration sufficient for such tasks with customary work

breaks; and can have occasional interaction with supervisors and

coworkers, and incidental interaction with the general public.

T. 16.

     At step four, the ALJ concluded that Plaintiff is unable to

perform any of his past relevant work as a bank branch manager,

budget consultant, or retail store manager. T. 26.

     At step five, the ALJ found that, considering Plaintiff’s age,

education, work experience, and RFC, there are jobs that exist in

significant numbers in the national economy that Plaintiff could

perform, including the representative occupations of stuffer and

envelope addresser. T. 27. The ALJ accordingly found that Plaintiff

was not disabled as defined in the Act. Id.




                               -4-
                                    SCOPE OF REVIEW

         A     district    court       may    set     aside    the    Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error. 42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence

as   a       reasonable   mind   might       accept   as   adequate    to     support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation           omitted).   The    reviewing      court    nevertheless         must

scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

review         for    substantial      evidence       does    not     apply     to   the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,

179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984)).

                                       DISCUSSION

         Plaintiff contends that remand is warranted because the ALJ

erred by not giving controlling weight to the opinions of the

                                             -5-
following treating sources: the March 8, 2014, June 10, 2014, and

April 30, 2016 opinions of Nicholas Aquino, M.D., Plaintiff’s

primary care physician; the April 7, 2014, August 10, 2015, and

October 19, 2015 opinions of Eugene J. Gosy, M.D., Plaintiff’s pain

management specialist; the May 26, 2016 opinion of Cameron B.

Hucknell, M.D., Plaintiff’s orthopedist; the December 9, 2013 and

May 3, 2016 opinions of Richard G. Bennett, M.D., Plaintiff’s

psychiatrist; and the August 18, 2015 and October 13, 2015 opinions

of David E. Skiba, Ph.D., Plaintiff’s psychologist. Docket No. 12-1

at   17-21.      For   the   reasons   discussed     below,   the    Court    finds

Plaintiff’s        argument     is     without   merit    and       affirms       the

Commissioner’s final determination.

I.    Treating Physician Opinions

      Under the Commissioner’s regulations in place at the time the

ALJ issued her decision in this case, a treating physician’s

opinion     is     entitled     to     controlling    weight    where        it   is

well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not otherwise inconsistent with the

substantial evidence of record. See Green-Younger, 335 F.3d at 106.

An   ALJ   may    give   less   than    controlling    weight   to    a   treating

physician’s opinion if it does not meet this standard, but must

“comprehensively set forth [his or her] reasons for the weight

assigned to a treating physician’s opinion.” Halloran v. Barnhart,

362 F.3d 28, 33 (2d Cir. 2004).


                                        -6-
      In   evaluating      a   treating    physician     opinion,    the   ALJ    is

required to consider “the length of the treatment relationship and

the   frequency    of   examination;       the   nature   and     extent   of    the

treatment relationship; the relevant evidence, particularly medical

signs   and    laboratory      findings,    supporting      the     opinion;     the

consistency of the opinion with the record as a whole; and whether

the physician is a specialist in the area covering the particular

medical issues.” Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir.

2008)   (quotation      marks,    alterations,     and    citations     omitted).

However, the ALJ need not expressly discuss each of these factors,

so long as her “reasoning and adherence to the regulation are

clear.”    Atwater v. Astrue, 512 F. App’x 67, 70 (2d Cir. 2013)

(citing Halloran, 362 F.3d at 31–32).

II.   Assessments Challenged by Plaintiff

      A.      Dr. Aquino

      Plaintiff first challenges the ALJ’s assessment of opinions

offered by Dr. Aquino on March 8, 2014, June 10, 2014, and

April 30, 2016. Docket No. 21-1 at 17-18. On March 8, 2014, Dr.

Aquino completed a Fibromyalgia Medical Assessment Form. T. 395-

401. With respect to Plaintiff’s functional limitations, Dr. Aquino

opined that Plaintiff can walk one city block without rest or

severe pain; sit and stand for twenty minutes at one time; sit and

stand/walk for about two hours in an eight-hour workday; needs to

shift positions every twenty minutes and walk for fifteen minutes;


                                      -7-
needs a cane for occasional standing/walking; needs unscheduled

breaks of twenty minutes in length, every thirty minutes, and would

need to lie down and sit quietly during that time. T. 398-99.

Dr. Aquino further opined that Plaintiff can occasionally lift ten

pounds and never lift twenty or more pounds; can never stoop,

crouch, crawl, or kneel, and can rarely bend, climb ladders, or

climb stairs; can frequently look down, occasionally turn his head

left or right and hold his head in a static position, and never

look up. T. 399. Dr. Aquino opined that Plaintiff has significant

limitations with reaching, handling, or fingering, and can use his

hands to grasp, turn, and twist objects only fifty percent of the

time; can use his fingers for fine manipulation only fifty percent

of the time; and can never use his arms to reach overhead. T. 400.

According to Dr. Aquino, Plaintiff experiences impaired social

interaction, “fuzzy” thinking, and distractibility. Id. Finally,

Dr. Aquino opined that Plaintiff’s impairments interfere with his

ability to complete an eight-hour workday twenty-five percent of

the time; he cannot tolerate even “low stress” work; he has “good

days” and “bad days”; and he would be absent from work more than

four days per month. T. 397, 400.

     Dr. Aquino issued another opinion on June 10, 2014. T. 590-91.

That opinion is provided on a form entitled “Physical Ability

Assessment,” which Dr. Acquino partially completed. Dr. Aquino

opined that Plaintiff should not engage in repetitive twisting,


                               -8-
turning, pushing, pulling, or bending; do no work with arms at

shoulder level or above; not lift or carry anything heavier than

ten pounds; and do no stooping, kneeling, crouching, or crawling.

Id.

      Dr. Aquino issued a third opinion on April 30, 2016. T. 637-

42. Dr. Aquino opined that Plaintiff can occasionally lift and

carry up to ten pounds, and never lift more than eleven pounds;

sit, stand, and walk for twenty minutes at one time and sit, stand,

and walk for one hour total in an eight-hour day; and requires a

cane to ambulate. T. 637-38. Plaintiff could ambulate for only half

of one block without the use of a cane. T. 638. Dr. Aquino further

opined that Plaintiff can never use           either of his hands for

reaching over head, occasionally use the bilateral hands for all

other reaching, handling, fingering, and feeling, and never use the

bilateral hands to push or pull. T. 639. Dr. Aquino opined that

Plaintiff   can   occasionally   use   his   right    and   left   foot   for

operation of foot controls; never climb ladders or scaffolds,

stoop, kneel, crouch, or crawl; and can occasionally climb stairs

and ramps, and balance. T. 639-40. Finally, Plaintiff can never be

exposed   to   unprotected   heights    or   moving    mechanical    parts,

occasionally operate a motor vehicle, and occasionally be exposed

to humidity and wetness, pulmonary irritants, extreme cold or heat,

and vibrations. T. 641.




                                  -9-
      The ALJ gave “little weight” to the opinions of Dr. Aquino.

T. 21. The ALJ explained that the specific limitations indicated by

Dr. Aquino were unexplained, unsupported by treatment records, and

contradictory. Id. The ALJ gave specific examples of these issues,

including Dr. Aquino’s inconsistent opinions on Plaintiff’s ability

to sit and stoop, as well as his ability to reach overhead, stoop,

kneel, crouch, or crawl. Id. The ALJ also noted that Dr. Aquino

appeared on at least some occasions to have filled out the form by

checking all of the boxes in a given row that would result in a

finding of disability. Id. Finally, the ALJ noted that Dr. Aquino

opined in 2016 that all of Plaintiff’s limitations have applied

since 2006, but the record shows that Plaintiff worked until 2013.

Id.

      The    Court    has   reviewed     the   above-mentioned    opinions,

Dr. Aquino’s treatment notes, and the ALJ’s written determination,

and finds that the ALJ’s assessment of Dr. Aquino’s opinions is

thorough and well-supported by the record. The Court first notes

that the RFC adopts many of the limitations assessed by Dr. Aquino,

including limitations for lifting and carrying, the ability to

alternate positions every thirty minutes, limitations for kneeling,

crouching,    and    crawling,   and    exposure   to hazards.   As   to   the

portions of Dr. Aquino’s opinions the ALJ rejected - which include

his assessment of Plaintiff’s ability to sit, stoop, and reach

overhead -her consideration of the lack of support for and the


                                       -10-
inconsistency among Dr. Aquino’s opinions was proper, and are valid

reasons   for   rejecting   a   treating   physician   opinion.   See

Green-Younger, 335 F.3d at 106. The Court also notes that all of

Dr. Aquino’s opinions are provided on form reports, further adding

to the lack of support and inconsistency riddling those opinions.

See Camille v. Colvin, 104 F. Supp. 3d 329, 341 (W.D.N.Y. 2015)

(opinions that are essentially “form reports composed of checklists

and fill-in-the-blank statements,” are “by their nature, of limited

evidentiary value.”), aff’d, 652 F. App’x 25 (2d Cir. 2016).

     Plaintiff contends that the ALJ was required to re-contact

Dr. Aquino for clarification regarding any inconsistencies before

rejecting his opinions; specifically, Plaintiff’s ability to sit

and stoop. Docket No. 12-1 at 19-20. However, “[t]he mere fact that

medical evidence is conflicting or internally inconsistent does not

mean that an ALJ is required to re-contact a treating physician.

Rather, because it is the sole responsibility of the ALJ to weigh

all medical evidence and resolve any material conflicts in the

record where the record provides sufficient evidence for such a

resolution, the ALJ will weigh all of the evidence and see whether

it can decide whether a claimant is disabled based on the evidence

he has, even when that evidence is internally inconsistent.”

Micheli v. Astrue, 501 F. App’x 26, 29-30 (2d Cir. 2012). Here, the

ALJ was able to make a disability determination based on over

600 pages of medical transcripts already in the record, as well as


                                -11-
the multiple opinions issued by treating sources and consultative

physicians. Under these circumstances, the ALJ was not required to

re-contact Dr. Aquino.

     B.     Dr. Gosy

     Plaintiff next challenges the weight assessment given to

Dr. Gosy’s April 7, 2014, August 10, 2015, and October 19, 2015

opinions.    Docket No. 12-1 at 18.

     On June 27, 2014, Lioudmila Pliss, MS, ANP, who works with

Dr. Gosy, issued a letter opinion stating that Plaintiff perform no

repetitive bending, lifting, or twisting; no operation of vibratory

or mechanical equipment; no prolonged standing or sitting greater

than 30 minutes at one time; no lifting of greater than 10 pounds,

or five pounds in each hand; no repetitive work with the upper

extremities; no work with the arms at shoulder level or above; and

no climbing ladders or stairs. T. 600. ANP Pliss further stated

that Plaintiff was limited to sedentary work, three-to-four hours

per day. Id.

     On August 10, 2015, Dr. Gosy completed a Physical Ability

Assessment     form,   opining    that   Plaintiff     can   occasionally

(approximately one-third of the day) sit, stand, walk, and reach

overhead;    can   occasionally   lift   and   carry   ten   pounds;   and

occasionally climb stairs and ladders. T. 596-97. Much of the form

was left blank, including Plaintiff’s ability to balance, stoop,

kneel, crouch, and crawl, and his capacity for fine manipulations


                                  -12-
and grasping. Id. Plaintiff had a temporary total disability, with

a high level of permanency expected. T. 597.

     On October 19, 2015, in a treatment note, Dr. Gosy again

stated that Plaintiff had a temporary total disability, with a high

level of permanency expected. T. 594.

     The ALJ gave “little weight” to the opinion of ANP Pliss,

which was made only a few months after the alleged onset date.

T. 27. The Court additionally notes that any opinion offered by ANP

Pliss is not entitled to controlling weight, as she is not an

acceptable medical source. See Taillon v. Commissioner, No. 17-CV-

6812, 2019 WL 1396837, at *3 (W.D.N.Y. Mar. 28, 2019) (“Examples of

non-acceptable   medical   sources   include   nurse   practitioners,

licensed clinical social workers, and therapists.”). The ALJ found

that Dr. Gosy’s August 10, 2015 statement regarding Plaintiff’s

functional capacity was “consistent with the medical evidence” and

gave it “substantial weight,” with the exception that Plaintiff

could sit only occasionally, as that opinion was not consistent

with the record. T.27.1

     The Court has reviewed the opinions offered by Dr. Gosy and

ANP Pliss, Plaintiff’s treatment records from Dr. Gosy, and the


     1
     The ALJ also referenced an “incomplete” April 7, 2014
opinion offered by Dr. Gosy, citing to Exhibit 25, pages 15-16.
The record contained at those pages of the transcript is a June
2, 2014 opinion offered by Michael C. Baase, D.C. See T. 607-08.
The Court presumes that the ALJ was referencing the August 10,
2015 opinion offered by Dr. Gosy which, as the Court noted above,
much of which was left incomplete.

                               -13-
written determination, and finds that the ALJ’s assessment of those

opinions was    proper.    The   ALJ    adopted   many    of   the   functional

limitations assessed by Dr. Gosy and/or ANP Pliss, including their

assessment of Plaintiff’s limitations for lifting, carrying, and

reaching    overhead,   the    ability    to   alternate       positions,   and

limitations for climbing stairs.

     Plaintiff contends that the RFC for sitting is not supported

by substantial evidence, and the ALJ improperly rejected opinion

evidence offered by Drs. Gosy and Aquino regarding Plaintiff’s

ability to sit. Docket No. 12-1 at 21. As explained in the written

determination, the opinion evidence offered by Drs. Gosy and Aquino

regarding    Plaintiff’s      ability    to    sit   is    unsupported      and

contradicted by the record, including evidence that Plaintiff’s

discomfort caused by sitting improved with the ability to switch

positions, and improvement in Plaintiff’s symptoms following his

May 2015 surgery. T. 22; see also T. 18-19. In other words, the ALJ

arrived at the RFC for sitting by referring to evidence in the

record, including the opinion that Plaintiff can occasionally sit,

and reduced it in accordance with contradictory evidence in the

record. Id. See Ecklund v. Commissioner, 349 F. Supp. 3d 235, 247

(W.D.N.Y. 2018) (“The fact that the ALJ did not adopt a specific

RFC proposed by any one medical opinion is of no consequence and is

not required.”). Further, the ALJ’s assessment of Plaintiff’s

ability to sit is directly supported by the opinion of the state


                                   -14-
agency consultant, M. Murphy, SDM, who opined that Plaintiff was

able   to   sit   for    six   hours    in    an    eight-hour      day.   T.   108.

Accordingly, the ALJ’s assessment of the opinions offered by

Dr. Gosy and ANP Pliss was proper.

       C. Dr. Hucknell

       Plaintiff next challenges the May 26, 2016 opinion offered by

Dr. Hucknell. Docket No. 12-1 at 18-19. In a treatment note dated

May 26, 2016, Dr. Hucknell stated that Plaintiff was “disabled for

work because of his chronic spinal pain and the fact that opiates

do interfere with . . . cognition on a daily basis.” T. 867. The

ALJ explained that she did not give “great weight to Dr. Hucknell’s

opinion because he does not state any specific limitations and

instead addresses only an issue reserved to the Commissioner.”

T. 23. As to Dr. Hucknell’s statement regarding the effect of

Plaintiff’s opiate use, the ALJ explained that the “mental residual

functional capacity adequately accommodates the effects of the

claimant’s use of pain medication by limiting the claimant to

simple, low stress work.” Id.

       Contrary to what Plaintiff implies in his motion papers (see

Docket No. 12-1 at 20), the ALJ did not disregard Dr. Hucknell’s

opinion.    It    is    well-settled    that       “[t]he   final    question    of

disability is . . . expressly reserved to the Commissioner.” Snell

v. Apfel, 177 F.3d 128, 133-34 (2d Cir. 1999). The Court has

reviewed Dr. Hucknell’s May 26, 2016 opinion on the ultimate issue


                                       -15-
of disability, and notes that it does not contain any information

relevant to Plaintiff’s specific functional limitations, a fact the

ALJ was entitled to consider when assessing his opinion. AcKley v.

Colvin, No. 13-CV-6656T, 2015 WL 1915133, at *5 (W.D.N.Y. Apr. 27,

2015) (treating physicians’ statements that the plaintiff was

“completely disabled” were entitled to only little weight, where

the   physicians’   statements    failed   to   specify     functional

limitations, and were on matters reserved to the Commissioner);

Marquez v. Colvin, No. 12 Civ. 6819(PKC), 2013 WL 5568718, at *14

(S.D.N.Y. Oct. 9, 2013) (ALJ properly gave treating physician’s

opinion “little weight” where it was “conclusory, did not state the

claimant’s functional limitations and is contradicted by other

evidence in the record”).

      Nor was the ALJ required to re-contact Dr. Hucknell for

further   information,   particularly   considering   the   additional

opinion and medical evidence in the record. Ayers v. Astrue,

No. 08-CV-69A, 2009 WL 4571840, at *2 (W.D.N.Y. Dec. 7, 2009)

(“where, as here, the particular treating physician’s opinion that

is at issue is unsupported by any medical evidence and where the

medical record is otherwise complete, there is no duty to recontact

the treating physician for clarification. Only if the ALJ cannot

determine whether a claimant is disabled based upon existing

evidence does the duty to recontact arise.”). Accordingly, the




                                 -16-
ALJ’s consideration of Dr. Hucknell’s May 26, 2016 statement was

proper and supported by the record.

     D.   Dr. Bennett

     Plaintiff next challenges the ALJ’s assessment of opinions

offered by Dr. Bennett on December 9, 2013, and May 3, 2016.

Docket No. 12-1 at 19.

     Plaintiff first contends that on December 9, 2013, Dr. Bennett

recommended that Plaintiff take time off from work. Id. The Court

notes that this statement is not a medical opinion, either on

specific functional limitations or as to the ultimate issue of

disability. Accordingly, it is not entitled to controlling weight.

     On May 3, 2016, Dr. Bennett completed a “Mental Residual

Functional Capacity Assessment.” T. 662-63. Dr. Bennett indicated

that Plaintiff has a moderate/severe limitation (activity not

totally precluded, but substantially impaired in terms of speed or

accuracy, can be engaged in no more than occasionally) in the

following activities: understanding, remembering, and carrying out

detailed (three or more step) instructions; completing a normal

workday/week without interruptions and performing at a consistent

pace without an unreasonable number and length of rest periods; and

responding appropriately to unexpected changes in work setting and

routine. Id. Dr. Bennett further opined that Plaintiff has moderate

limitations    for   the   following     activities:      understanding,

remembering,   and   carrying   out   one-to-two   step   instructions;


                                 -17-
remembering       locations       and     work-like    procedures;       maintaining

attention/concentration for two-hour segments; sustaining a routine

without special supervision; working with others without being

distracted; making work decisions; interacting appropriately with

the    public;    and    responding       appropriately     to   changes,     setting

realistic goals and being aware of normal hazards. Id.

       The ALJ gave Dr. Bennett’s opinion “less weight” than the

opinions offered by Dr. Skiba and Dr. Hoffman. T. 30. The ALJ

explained that Dr. Bennett’s opinion was not supported, and was

inconsistent with the opinions offered by Drs. Skiba and Hoffman,

and with Plaintiff’s reported activities of daily living. Id. The

ALJ also noted that Dr. Bennett’s statement that Plaintiff’s

symptoms had existed since August 2010 rendered his decision

unreliable, given that Plaintiff continued to work full-time as a

bank manager until 2013. Id.

       The   Court      has   reviewed     the    opinion   evidence     offered   by

Dr.    Bennett,      Plaintiff’s        treatment   records,     and    the   written

determination,        and     concludes     that    the     ALJ’s   assessment     of

Dr. Bennett’s opinion is proper and well-supported by the record.

Dr. Bennett’s opinion conflicts with the opinions offered by

Drs.    Hoffman       and       Skiba,     who    opined     that      Plaintiff   is

limited/moderately limited in performing complex/detailed tasks,

interacting      with     the    public,    and    responding    appropriately     to

workplace problems and supervisors. T. 24. Dr. Bennett’s opinion


                                          -18-
also conflicts with his own treatment records which, as explained

by the ALJ, show that Plaintiff had largely unremarkable mental

status examinations. T. 20, 21. Dr. Bennett assessed Plaintiff with

GAF scores between 70 and 75, indicating only mild symptoms. T. 20,

21, 25. Further, Plaintiff reported that he was able to perform

activities of daily living, drive, and was bothered by groups of

people, but was cordial. T. 16, 19. See Feliciano v. Berryhill,

No. 6:16-cv-06311(MAT), 2017 WL 3537130, at *4 (W.D.N.Y. Aug. 17,

2017) (ALJ’s   decision   not to   give   controlling weight   to   the

plaintiff’s treating physician was proper, where it conflicted with

the plaintiff’s reports of her daily activities; “[a]n ALJ is

permitted to take into account conflicts between a claimant’s

testimony and a treating physician’s opinion.”). In other words,

the record does not support the extensive, unsupported limitations

assessed by Dr. Bennett, and the ALJ’s assessment of his opinion

was therefore proper.

     E.   Dr. Skiba

     Plaintiff next challenges the ALJ’s assessment of opinions

offered by Dr. Skiba, on August 18, 2015, and October 13, 2015.

Docket No. 12-1 at 19.

     On August 18, 2015, on a form entitled “Behavioral Health

Questionnaire,” Dr. Skiba opined that Plaintiff could not return to

work full-time, due to his physical condition. T. 23, 832-35.

Dr. Skiba explained that Plaintiff’s “ability to perform any work-


                               -19-
related tasks is dependent upon his physical status/conditions.

However, his depressive condition may impair his ability to perform

many tasks requiring interactions with the public or detailed

duties.” T. 834. On the same form, in response to questions that

required a “yes” or “no” answer, Dr. Skiba opined that Plaintiff

could     not    “perform       the   following      Temperaments”:      directing,

controlling, planning; performing repetitive work; influencing

people;    performing       a    variety     of   duties;    expressing      personal

feelings; working alone or in isolation; performing under stress;

attaining        precise        limits/tolerances;          following        specific

instructions;       dealing      with   people;      and   making     judgments   and

decisions. T. 835.

       On August 20, 2015, Dr. Skiba, in response to a questionnaire

from the insurance company, stated that Plaintiff’s “long term

symptoms        would    seriously      limit      his      ability     to   perform

complex/detailed tasks; to effectively interact with the public;

have    difficulty      handling      work   place    problems,     and/or   respond

productively to supervisory feedback or criticism.” T. 828-29.

       The ALJ gave “little weight” to Dr. Skiba’s August 18, 2015

opinion that Plaintiff could not return to work due to his physical

impairments because it was outside the scope of his expertise and

treatment. T. 23. The ALJ also gave “little weight” to the check-

box portion of the opinion relating to Plaintiff’s performance of

certain “temperaments,” as the form allowed for only “yes” and “no”


                                         -20-
answers, without any indication of the extent to which Plaintiff

was limited in performing the various temperaments. Id. Finally,

the ALJ noted that to the extent Dr. Skiba opined that Plaintiff

could never perform any of the listed temperaments, including

dealing with people, following specific instructions, and making

judgments and decisions, his opinion was inconsistent with other

evidence in the record. Id. The ALJ gave “greater weight” to

Dr. Skiba’s August 20, 2015 opinion - particularly his opinion that

Plaintiff had significant limitations dealing with the public,

handling problems, and performing complex or detailed work - as it

was consistent with the whole record, including the treatment

records of Drs. Skiba and Bennett. T. 24. The ALJ’s adoption of

these limitations is reflected in the RFC, which limits Plaintiff

to simple, low-stress work, with limited interaction with others.

     The Court has reviewed Dr. Skiba’s opinions, Plaintiff’s

treatment records, and the written determination, and finds that

the ALJ’s assessment of Dr. Skiba’s opinions was proper and well-

supported by the record. The Court agrees that the August 18, 2015

opinion regarding Plaintiff’s physical limitations is outside the

scope of Dr. Skiba’s expertise, and it was appropriate for the ALJ

to consider this fact when assessing his opinion. See Bailey v.

Commissioner, No. 14-cv-8454(JGK), 2016 WL 270453, at *5 (S.D.N.Y.

Jan. 21, 2016) (ALJ properly noted that the plaintiff’s treating

physician was “working outside his area of expertise, rendering his


                               -21-
medical findings less persuasive.”). The Court further notes that

Dr. Skiba’s August 18th opinion conflicts with other opinion

evidence in the record regarding Plaintiff’s physical limitations

which, as explained above, does not preclude work. See Sections

II(A-C), supra.

     Plaintiff       contends     that     “[t]he    consistency      between    the

opinions of Drs. Aquino, Cicchetti, Gosy, Hucknell and Bennett is

enough to afford all of them controlling weight.” Docket No. 12-1

at 19. There are several problems with this argument. First,

Plaintiff does not identify any deficiency in the ALJ’s assessment

of opinion evidence offered by Dr. Cicchetti, and therefore the

Court   cannot      discern    which     portion    of    his    opinion   Plaintiff

believes was entitled to controlling weight. Second, the opinions

offered by each of these doctors was not the same, as Drs. Aquino,

Gosy,   and   Hucknell        offered    opinions    on    Plaintiff’s     physical

functioning, and Dr. Bennett offered opinion evidence regarding

Plaintiff’s      mental   functioning.          Third,    the    consistency    of   a

treating physician’s opinion with other opinion evidence in the

record is only one factor the ALJ must consider when evaluating

opinion evidence offered by a treating physician. Burgess, 537 F.3d

at 129. As explained above, the ALJ offered several reasons for

rejecting     the    opinions     of    these    treating       sources,   including

internal inconsistencies and inconsistencies with other medical

evidence in the record.


                                         -22-
      Plaintiff contends that it was error for the ALJ to give more

weight to a consultative examiner, rather than Plaintiff’s treating

physicians. Id. at 17, 21. The Court assumes that Plaintiff is

referring    to    the    ALJ’s       weighing   of    opinion     evidence        from

Dr.   Hoffman,    the    state    agency    consultant.      The    ALJ     gave    Dr.

Hoffman’s opinion “substantial weight,” as it was consistent with

other evidence in the record, including Plaintiff’s treatment

records, and the opinion evidence offered by Dr. Skiba. T. 24.

However,    “[p]roviding      greater      weight      to   the    opinion     of     a

consultative      examiner,      or    non-examining    State      agency    medical

consultant, does not warrant automatic remand as Plaintiff appears

to argue. It is well settled that an ALJ is entitled to rely upon

the opinions of both examining and non-examining State agency

medical consultants, since such consultants are deemed to be

qualified experts in the field of social security disability.”

Gamble v. Commissioner, No. 1:15-CV-0352(GTS/WBC), 2016 WL 4491710,

at *5 (N.D.N.Y. July 25, 2016), adopted, 2016 WL 4487780 (N.D.N.Y.

Aug. 25, 2016). As noted above, the ALJ explained why she found

that Dr. Hoffman’s opinion was entitled to substantial weight,

citing to specific examples in the record. T. 23-24 (discussing

Dr. Hoffman’s and Dr. Skiba’s opinions). The ALJ’s weighing of

these opinions was proper under the circumstances. See Donaldson v.

Berryhill, No. 2:17-cv-2000(ADS), 2018 WL 4845740, at *8 (E.D.N.Y.

Oct. 4, 2018) (“If the consultative examiner’s opinion is more


                                        -23-
consistent with the medical evidence than a treating physician’s

opinion, the ALJ may accord the consultative examiner’s opinion

greater weight.”).

       Plaintiff      appears      to    equate      Dr.   Hoffman’s   opinion          that

Plaintiff is “moderately limited” in completing a normal work

day/week without interruptions and performing at a consistent pace

without an unreasonable number and length of rest periods (T. 110),

with   being    off-task      at    a    rate   of    twenty     percent,       which   the

vocational expert testified would preclude work (T. 92). See Docket

No. 12-1 at 21-22. Plaintiff’s argument that Dr. Hoffman’s opinion

would preclude employment is without merit, particularly because

Dr. Hoffman did not provide a specific opinion on Plaintiff’s time

off-task. Indeed, Dr. Hoffman also opined that Plaintiff was not

significantly limited in his ability to maintain attention and

concentration for extended periods, and in his ability to perform

activities within a schedule, maintain regular attendance, and be

punctual.      T.   110.     Accordingly,       Plaintiff’s       interpretation         of

Dr. Hoffman’s opinion - i.e., that his opinion supports that

Plaintiff would be off-task twenty percent of the time - is not

supported by the record.

       Finally, Plaintiff contends that Drs. Hucknell, Gosy, and

Bennett are specialists, and therefore their opinions are “entitled

to great weight.” Docket No. 12-1 at 20. This is a misstatement of

the    law.   While    the    ALJ       is   required      to   consider    a    treating


                                             -24-
physician’s specialty along with other factors when evaluating

their opinion, the ALJ is not required to give a specialist’s

opinion, on that basis alone, great weight. Rather, whether the

opinion was issued by a specialist is only one part of the

analysis. Here, the ALJ properly acknowledged the specialities of

each of the these treating physicians. See T. 17 (acknowledging

that Dr. Gosy is a pain management specialist), T. 18 (noting that

Dr. Hucknell is an orthopedist), T. 20 (noting that Dr. Bennett is

a psychiatrist). Accordingly, the Court is satisfied that the ALJ

weighed the specialties of Drs. Hucknell, Gosy, and Bennett when

evaluating their opinions.

     In sum, it is clear from the written determination that the

ALJ adequately considered Plaintiff’s treatment relationship with

his treating physicians (as evidenced by her thorough summary of

Plaintiff’s treatment history, see T. 17-25), their specialties,

the extent to which their opinions are internally consistent, and

whether the opinions are supported by the record as a whole. T. 21-

25. The ALJ finds no error in the ALJ’s assessment of the opinion

evidence in the record. Remand is not required on this basis.



                             CONCLUSION

     For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings (Docket No. 12) is denied, and the Commissioner’s

motion for judgment on the pleadings (Docket No. 15) is granted.


                               -25-
Plaintiff’s complaint is dismissed in its entirety with prejudice.

The Clerk of Court is directed to close this case.



     ALL OF THE ABOVE IS SO ORDERED.


                              S/Michael A. Telesca
                         _____________________________
                              HONORABLE MICHAEL A. TELESCA
                              United States District Judge


Dated:    June 18, 2019
          Rochester, New York




                                -26-
